Zi

(wr

ACUERDO MARCO /
CESION DE DERECHOS \*\
Y OTROS Dy _

CONTRATO ESPECIAL DE OPERACION
PARA LA EXPLORACION Y LA EXPLOTACION
DE HIDROCARBUROS - BLOQUE TRANQUILO
GEOPARK MAGALLANES LIMITADA
Y
OTROS

En Santiago, Republica de Chile, a 29 de enero de 2010, entre las empresas que
a continuaci6n se singularizan:

GEOPARK MAGALLANES LIMITADA, sociedad del giro de exploracién y
explotacion de hidrocarburos, Rol Unico Tributario numero setenta y seis millones
treinta y un mil trescientos cuarenta y dos guién cuatro, debidamente representada
segtin se acreditara por don Andrés Eduardo Aylwin Chiorrini, chileno, abogado,
cédula nacional de identidad numero siete millones trescientos cuarenta y siete mil
doscientos cuarenta y cuatro guién K, ambos domiciliados para estos efectos en
Avenida Isidora Goyenechea ntimero tres mil ciento sesenta y dos, oficina
ochocientos uno, comuna de Las Condes, Santiago, Chile, en adelante
indistintamente "Geopark”,

PLUSPETROL CHILE S.A., sociedad del giro de la exploracién y explotacién de
hidrocarburos, Ro! Unico Tributario numero 76.041.566-9, representada por don
Rafael Rencoret Portales, chileno, soltero, abogado, cédula de identidad numero
15.313.075-2, todos domiciliados en Avenida Andrés Bello N° 2711 piso 16,
comuna de Las Condes, Santiago, Regién Metropolitana, en adelante
indistintamente “Pluspetrol’;

IPR CHILE TRANQUILO LIMITADA, sociedad del giro de la exploracion y
explotacion de hidrocarburos, Rol Unico Tributario ntimero 76,015.333-8,
representada, segtin se acreditara, por dofia Jimena Bronfman Crenovich, chilena,
soltera, abogado, cédula de identidad numero 4.709.492-5, todos domiciliados,
para estos efectos, en Vitacura 2939, Piso 8, comuna de Las Condes, Santiago,
Regidn Metropolitana, en adelante indistintamente "IPR",

MANAS ENERGIA CHILE LIMITADA, sociedad del giro de la exploracién y
explotacion de hidrocarburos, Rol Unico Tributario en tramite, representada, seguin
se acreditara, por dofia Jimena Bronfman Crenovich, chilena, soltera, abogado,
cédula de identidad ntimero 4.709.492-5, todos domiciliados, para estos efectos,
en Miraflores 178, Piso 12, comuna de Santiago, Santiago, Regién Metropolitana,
en adelante indistintamente “Manas”;

WINTERSHALL CHILE LIMITADA, sociedad de! giro de la exploracién,
explotacion, transporte, comercializacién y venta de hidrocarburos, Rol Unico
Tributario numero setenta y seis millones treinta y cuatro mil doscientos setenta y
ocho guién cinco, debidamente representada segiin se acreditara por don Heiko

eh

INU PILIZALDY

Jorg

Hans{oerg)Meyer, aleman, casado ingeniero, pasaporte de la Republica Federal
de Alemania ntimero C4CKG1LJT,y dofia Brenda Inés Anthony, argentina, soltera,
abogada, pasaporte de la Republica Argentina numero veinticuatro millones
quinientos sesenta y tres mil trescientos setenta y cinco N, , todos domiciliados*en.
Avenida Isidora Goyenechea nimero tres mil ciento veinte, piso tres, comuna de
Las Condes, Santiago, Regién Metropolitana, en adelante indistintamente
“Wintershall’; y,

METHANEX CHILE S.A., sociedad constituida de acuerdo a las leyes de Chile y
giro Fabricacién, Produccién, Comercializacién y Distribucién de Sustancias
Quimicas Basicas, Rol Unico Tributario numero setenta y seis millones treinta mil
cuatrocientos setenta y dos guidn siete, representada, segtin se acreditara, por
don Francisco Ajenjo Isasi, chileno, casado, ingeniero civil de industrias, cédula de
identidad nimero 5.295.001-5, y don Juan Enrique Gonzalez Sierra, chileno,
casado, ingeniero comercial, cédula de identidad numero 5.059.414-9, todos
domiciliados para estos efectos en Avenida Apoquindo tres mil doscientos, quinto
piso, comuna de Las Condes, Santiago, en adelante indistintamente "Methanex”;

Se ha convenido lo siguiente:
PRIMERO: ANTECEDENTES.

Uno) Que Pluspetrol, Geopark, IPR y Manas son los actuales participes, del
Contrato Especial de Operacién para la Exploracién y Explotacién de Yacimientos
de Hidrocarburos, Bloque Tranquilo, XII Region de Magallanes y Antartica Chilena,
celebrado con el Estado de Chile, en adelante, el “CEOP"; con los siguientes
porcentajes de participacion: un veinte por ciento para IPR, un veinte por ciento
para Manas, un treinta por ciento para Pluspetrol y un treinta por ciento para
Geopark. Respecto del CEOP, los Participes del Contratista dejan constancia de
lo siguiente: Uno.uno) Que mediante escritura publica otorgada ante el Notario
Publico de Santiago don Rati Ivan Perry Pefaur, con fecha veintinueve de abril de
dos mil ocho, el Estado de Chile, por una parte, y por la otra, el Contratista,
formado por los participes IPR y MANAS, con un cincuenta por ciento de
participacién cada uno de ellos, celebraron el CEOP. Uno.dos) Que mediante
escritura publica otorgada ante la Notaria Publica de Santiago de dofia Antonieta
Mendoza Escalas, con fecha diecinueve de enero de dos mil nueve, IPR y Manas
cedieron parte de sus derechos en el CEOP a Geopark y a Pluspetrol, quedando
como Participes del Contratista IPR, Manas, Geopark y Pluspetrol, cada uno con
los porcentajes de participacion siguientes: un 30% para Geopark, un 30% para
Pluspetrol, un 20% IPR y un 20% Manas. Uno.tres) Que los Participes del
Contratista designaron a Geopark como Operador del CEOP, con autoridad y
derecho exclusivo para llevar a efecto las Operaciones Petroleras dentro del area
del CEOP.

Dos) Que es Ia intencién de los comparecientes modificar las participaciones en el
CEOP, con el objeto de incorporar al mismo a Wintershall, Methanex e
International Finance Corporation, en adelante “IFC”, cediendo IPR y Manas la
totalidad de sus derechos, intereses y obligaciones en el CEOP, asi como regular
sus relaciones y aportes de financiamiento mientras se encuentre pendiente la
aprobacién de la autoridad publica referida en el numero siguiente.

Tres) Que, no obstante que el IFC no comparece al presente Acuerdo Marco, es
la intencién e interés de los comparecientes que el IFC se incorpore como
participe del CEOP, motivo por el cual Geopark, con la aprobacién de los demas
comparecientes, asume la obligacién de cederle y transferirle, en los términos y
condiciones establecidas en este Acuerdo Marco, un 12,5% de los derechos en el
CEOP. Asimismo, la voluntad del IFC de incorporarse al CEOP queda manifestada

Gots bv, ;
INUTILIZADO

/
por la suscripcién de la solicitud de aprobacién referida en el numero dos|é4 aUPLENT
i :

clausula segunda.

Cuatro) Que de conformidad a lo dispuesto en el articulo catorce uno del CEOP,;
se requiere la aprobacién en forma previa del Ministro de Mineria para la cesién de
todo o parte de sus derechos, intereses y obligaciones en el CEOP por parte de un
Participe del Contratista.

Cinco) Que los términos utilizados en el presente Acuerdo y que no estén
expresamente definidos, tendran el significado que se les asigna en el CEOP.

SEGUNDO: OBJETO.

Con el fin de lograr el propdsito expuesto en la clausula precedente, las partes
comparecientes han convenido los siguientes acuerdos:

Uno) Que, una vez cumplidas las previsiones de las clausulas tres uno y tres tres
del presente instrumento, los nuevos porcentajes de participacion en el CEOP
seran los siguientes: un 25% para Pluspetrol, un 25% para Geopark, un 25% para
Wintershall, un 12,5% para Methanex y un 12,5% para IFC. Como consecuencia
de lo anterior, IPR y Manas cederan todos sus derechos, intereses y obligaciones
en el CEOP.

Dos) Con el objeto de lograr estas nuevas participaciones y que IPR y Manas
dejen de ser Participes del Contratista en el CEOP, las partes comparecientes se
obligan a presentar al Ministerio de Mineria la solicitud de aprobacién de la cesion
de derechos, intereses y obligaciones en el CEOP y a formalizar los acuerdos de
cesi6n correspondientes una vez que el Ministerio de Mineria otorgue dicha
aprobaci6n.

Tres) Mientras se encuentre pendiente la aprobacién por parte del Ministerio de
Mineria, considerando lo expuesto en el numero dos de la clausula primera, las
partes comparecientes acuerdan asumir en la forma prevista en la clausula cuarta
los desembolsos necesarios para el financiamiento de las operaciones petroleras
necesarias para dar cumplimiento a lo que establece el CEOP.

Cuatro) Regular los efectos que produciré entre las partes comparecientes una
eventual negativa del Ministerio de Mineria a aprobar la cesion de derechos por
parte de IPR y Manas.

TERCERO: NUEVOS PORCENTAJES DE PARTICIPACION EN EL CEOP.

Uno) Para lograr las participaciones sefialadas en el ntimero uno de la clausula
segunda, Pluspetrol, Geopark, IPR y Manas se obligan a ceder y transferir todo 0
parte de sus derechos, intereses y obligaciones en el CEOP a Wintershall,
Methanex y IFC, en la siguiente forma: (i) Pluspetro! cedera el cinco por ciento de
los derechos, intereses y obligaciones en el CEOP a Wintershall. (ii) Geopark
cedera el cinco por ciento de los derechos, intereses y obligaciones en el CEOP a
IFC.. (iii) Manas cedera el doce coma cinco por ciento de los derechos, intereses y
obligaciones en el CEOP a Methanex, y el siete coma cinco por ciento de sus
derechos, intereses y obligaciones en el CEOP a Geopark para luego ser cedidos
por ésta al IFC, como consecuencia de lo cual cedera la totalidad de sus
derechos, dejando de ser Participe del Contratista del CEOP. (iv) IPR cedera la
totalidad de los derechos, intereses y obligaciones en el CEOP a Wintershall, que
corresponden a un veinte por ciento, como consecuencia de lo cual dejara de ser
Participe del Contratista del CEOP.

i»
Dos) Como consecuencia de las cesiones referidas, quedaran como Particas det =
Contratista del CEOP las empresas Pluspetrol con un 25%, Geopark con uh 25% -
después de haber cedido un 12,5% al IFC-, Wintershall con un 25%, Methanex-
con un 12,5% e IFC con un 12,5% -cedido por Geopark- .

Tres) Las correspondientes cesiones de derechos, intereses y obligaciones en el
CEOP se llevaran a cabo tan pronto el Ministerio de Mineria otorgue la aprobacién
a tales cesiones, de conformidad con lo establecido en el numero 2 de la clausula
cuarta.

Cuatro) En este acto, por instrumento separado las partes comparecientes
suscriben la carta dirigida al Ministerio de Mineria de solicitud de aprobacién de la
cesién de derechos, intereses y obligaciones en e! “Contrato Especial de
Operaci6n para la Exploracién y Explotacién de Yacimientos de Hidrocarburos del
Bloque Tranquilo, XII Regi6n”, referida a las nuevas participaciones en el CEOP,
encomendando a Geopark su presentacién y tramitacién ante la autoridad publica.

Cinco) Las empresas Wintershall y Methanex, en cuanto Futuros Participes del
Contratista en el CEOP, y las empresas Pluspetrol y Geopark en virtud de las
nuevas participaciones que toman como contratistas del CEOP, ratifican, y se
obligan a ratificar en las escrituras ptiblicas de cesion de derechos, a Geopark
como Operador del CEOP, con autoridad y derecho exclusivo para llevar a efecto
las Operaciones Petroleras dentro del area del CEOP.

CUARTO: OBLIGACIONES DE LAS PARTES COMPARECIENTES.

Las partes comparecientes asumen las siguientes obligaciones:

Uno) Obligacién de concurrir al financiamiento de las operaciones petroleras
mientras se encuentre pendiente la aprobacién del Ministerio de Mineria, en
adelante “Desembolsos durante la etapa intermedia”.

Uno.uno) Desde la fecha de la suscripcién del presente Acuerdo Marco, durante
todo el tiempo que se encuentre pendiente la aprobacién del Ministerio de Mineria
de la solicitud de cesién de derechos, y hasta la fecha en que se suscriban las
correspondientes escrituras pblicas de cesién y aceptacién de los derechos -la
“Etapa Intermedia’, Pluspetrol, Geopark —por si y por el porcentaje de derechos a
ser cedidos al IFC-, Wintershall, y Methanex acuerdan y se comprometen en
concurrir mensualmente al financiamiento de todos los gastos e inversiones
generados por las Operaciones Petroleras del CEOP, los cuales no podran
superar la suma de USD 15.000.000 -quince millones de délares de los Estados
Unidos de Norteamérica- para un periodo de cinco meses contados desde la fecha
del presente acuerdo. El porcentaje de la contribucién de cada una de las
empresas mencionadas durante la Etapa Intermedia sera el siguiente: i)
Pluspetrol, con un treinta por ciento; ii) Geopark, con un treinta y siete coma cinco
por ciento —por su parte y por el porcentaje de derechos a ser cedidos al IFC-; iii)
Wintershall, con un veinte por ciento; y, iv) Methanex, con un doce coma cinco por
ciento.

Uno dos) Atendido que la totalidad del financiamiento de las Operaciones
Petroleras se efectuara con aportes de las empresas Pluspetrol, Geopark —por su
parte y por el porcentaje de derechos a ser cedidos al IFC-, Wintershall y
Methanex, excluyéndose de los mismos a IPR y Manas, y que el aporte financiero
que corresponde a estas dos ultimas empresas segin el CEOP es de un 20%
para cada una, esto es un 40% del financiamiento total, en su caracter de actuales
participes del CEOP, que sera asumido por Wintershall, Methanex, y Geopark -
-por el porcentaje a ser cedido al IFC- en la Etapa Intermedia; IPR y Manas

Z m
(

Me it Kh ‘

INUTILIZADO

=
TE

acuerdan asumir las obligaciones que se establecen en la clausula siguiente; afin
de responder por la restitucion de! 20% que a cada una corresponde @ni"los’

aportes, en la eventualidad que el Ministerio de Mineria no otorgue la aprobacién a
1

la cesién. o>

Uno tres) Con el objetivo de materializar los aportes, Pluspetrol, Geopark por su

parte y por el porcentaje de derechos a ser cedidos al IFC-, Wintershall y
Methanex, acuerdan poner a disposicién y transferir los fondos o recursos
financieros, en los porcentajes referidos en el nmero uno uno de la presente
clausula, a la cuenta bancaria conjunta del Bloque Tranquilo cuyo titular es
Geopark en su calidad de Operador del CEOP. Para estos efectos, Geopark
enviara a cada uno de los aportantes una solicitud de fondos —denominada “Cash
Call"- con instrucciones sobre el monto a transferir por cada uno, la moneda del
aporte, la fecha de vencimiento del traspaso, los datos de la cuenta bancaria y los
demas antecedentes necesarios para poder poner a disposicién del Operador
oportunamente los fondos requeridos. Cada Cash Call con las instrucciones
respectiva debera ser efectuado por escrito 0 medio electrénico y enviada a
Wintershall, Pluspetrol, Methanex y Geopark -por el porcentaje a ser cedido al
IFC-, con una anticipacién no menor a 15 dias antes del desembolso. Todos los
aportes de fondos deben ser exentos de gastos y comisiones bancarias.

Uno Cuatro) En caso de incumplimiento por cualquiera de los aportantes de sus
compromisos de realizar aportes durante la Etapa Intermedia estipulados en la
Clausula cuarta uno uno, el aportante incumplidor solo tendra derecho a recibir
mientras persista la situacion de incumplimiento la parte proporcional de la
participacién por la cual haya efectivamente pagado y, ademas, los montos
adeudados devengaran un interés igual a LIBOR con mas tres puntos
porcentuales calculada semestralmente. Los aportantes cumplidores tendran la
opcidn pero no la obligacién de concurrir con el financiamiento del aportante
incumplidor y, en caso que uno o mas aportantes actuando de comtn acuerdo
hiciera/n uso de dicha opcidn, dicho/s aportante/s devendra/n titular/es de los
derechos correspondientes al aportante incumplidor.

Dos) Obligacién de ceder los derechos en el CEOP luego de la aprobacion
del Ministerio de Mineria.

Dos uno) Las partes comparecientes se obligan a suscribir la o las escrituras
publicas de cesiones de derechos, intereses y obligaciones en el CEOP, y a
ejecutar todos los actos y realizar todas las gestiones necesarias y conducentes a
formalizar las nuevas participaciones en el CEOP, en los términos establecidos en
la clausula tercera. Las correspondientes cesiones de derechos, intereses y
obligaciones en el CEOP se llevaran a cabo tan pronto el Ministerio de Mineria
otorgue la aprobacién escrita a tales cesiones, y previa aceptacion de parte de los
cesionarios de las obligaciones comprendidas en el CEOP, todo ello conforme al
articulo catorce del mismo.

Dos.dos) Las partes reconocen la existencia de gastos anteriores a la suscripcién
del presente contrato, los cuales corresponden a los desembolsos 1 a 3 - Solicitud
de Provision de Fondos 0 “Cash-calls” 1 a 3- por la suma total de US$ 2.922.222,
denominados “Costos Pasados” o “Past Costs”, los cuales han sido efectuados en
participaciones distintas a las acordadas en la clausula tercera numero dos. La
composicién de dichos Costos Pasados se encuentra detallada en el Anexo | del
presente acuerdo, el que forma parte del presente instrumento.

Dos.tres) Como consecuencia de que los aportes a realizar durante la Etapa
Intermedia bajo el mecanismo establecido en el numero uno de la presente
clausula, como aquellos aportes realizados correspondientes a los Costos

aa

A
B
Aw

it

Pasados 0 “Past Costs”, habran sido realizados con porcentajes de participacion
distintos a los acordados en la clausula tres del presente acuerdo, las: par
convienen la siguiente formula de compensacién por las cesiones, de
participaciones correspondientes: el precio de la compensacién sera igual SyJos.
aportes efectivamente realizados durante la Etapa Intermedia mas Costés
Pasados 0 Past Costs (detallados en el Anexo |) efectivamente realizados menos
los aportes resultantes de aplicar los nuevos porcentajes de participacién a los
montos de la Etapa Intermedia, menos los montos resultantes de aplicar los
nuevos porcentajes de participacion a los Costos Pasados o Past Costs. El
resultado que arroje esta formula sera el precio global de la cesién de los
derechos del CEOP.

Dos.cuatro) Debido a que los desembolsos durante la Etapa Intermedia no son
determinables en forma cierta a la fecha de suscripcién del presente acuerdo, se
conviene que el Operador realizar un calculo final del monto a compensar tanto
para los desembolsos durante la Etapa Intermedia de los mecanismos de
financiamiento, como asi también de los “Costos Pasados” o “Past Costs” del
Anexo |. Este calculo 0 liquidacién final se realizara una vez otorgada la
autorizacién de cesion de derechos, intereses y obligaciones en el CEOP por parte
del Ministerio de Mineria y la correspondiente suscripcién de escrituras publicas, y
los valores a compensar deberan ser depositados en las cuentas bancarias que
indiquen cada una de las partes a tal efecto dentro de los 10 dias corridos de
enviada la liquidacién final. Dicho calculo deberé ser certificado por Price
WaterhouseCoopers, teniendo las partes un plazo de quince dias contados desde
la notificacion de dicha certificacion para realizar sus observaciones. Pasado dicho
periodo, y de no mediar observaciones, las partes deberan realizar el depdsito en
las cuentas bancarias a ser informadas por cada parte, dentro de los diez dias
corridos siguientes a la expiracion de dicho plazo. Sin perjuicio de lo expuesto, se
deja constancia que los gastos a realizar por el Operador durante la Etapa
Intermedia y aquellos que correspondan a “Costos Pasados” o “Past Costs” no
podran apartarse significativamente de los costos y gastos informados por el
Operador en los Presupuestos y Programas Anuales de Trabajo presentados a las
partes los que forman parte del presente instrumento como Anexo II.

Tres) Las empresa Geopark —por su parte y por la parte de derechos a ser
cedidos al IFC-, Pluspetrol, Methanex y Wintershall, se obligan a, dentro del plazo
de sesenta dias contados desde la aprobacién de! Ministerio de Mineria a la
solicilud de cesion de derechos, intereses y obligaciones de! CEOP, suscribir un
contrato de Acuerdo de Operacién conjunta para el CEOP Bloque Tranquilo —
denominado Joint Operating Agreement o “JOA"-, teniendo como base el JOA del
Bloque Otway.

QUINTO: EFECTOS DEL _RECHAZO O NEGATIVA DEL MINISTERIO DE
MINERIA A APROBAR LA CESION DE DERECHOS DEL CEOP.

Considerando los compromisos de aportes pecuniarios asumidos por Wintershall,
Methanex y Geopark -por el porcentaje de derechos a ser cedido al IFC-, atin
antes de ser titulares de los derechos, intereses y obligaciones en el CEOP, a los
cuales no concurriran IPR y Manas, y ante la eventualidad de un rechazo o
pronunciamiento negativo del Ministerio de Mineria a la solicitud de aprobacién de
cesion de derechos, IPR y Manas, asi como IPR Chile LLC y MKD Holdings Inc,
en su calidad de Unicos socios de IPR, y Manas Managment Services Ltd. y
Manas Petroleum Corporation, en su calidad de Uinicos socios de Manas, declaran
y acuerdan que, en caso de negativa o rechazo del Ministerio de Mineria a otorgar
la autorizacion referida, se produciran los siguientes efectos, asumiendo las
obligaciones que se indican:

A iB UA «

wi

Uno) Se obligan a restituir los fondos 0 recursos financieros aportados. |por

Wintershall, Methanex y Geopark -por el porcentaje de derechos a ser cedido a-——_

IFC-, para el desarrollo de las Operaciones Petroleras del CEOP con motivo'de
celebracién del presente acuerdo, desde la fecha del presente instrumento y hasta’
la fecha de notificacién de! pronunciamiento negativo del Ministerio de Mineria, en
adelante denominado “la cantidad total adeudada’. La restitucion 0 devolucién de
los fondos debera hacerse efectiva dentro del plazo de diez dias contados desde
la notificacién del rechazo del Ministerio de Mineria a la solicitud de aprobacion de
cesién de derechos. Para cumplir con esta obligacién, tanto IPR como Manas se
obligan a pagar la cantidad total adeudada a Wintershall, Methanex y Geopark -
por el porcentaje de derechos a ser cedido al IFC-,en la siguiente proporcién: a)
IPR: un 25% de la cantidad adeudada a Wintershall, un 15,625% de la cantidad
adeudada a Methanex y un 9,375% de la cantidad adeudada a Geopark -por el
porcentaje de derechos a ser cedido al IFC-, totalizando de esta forma el 50% de
la cantidad total adeudada; y, b) Manas: un 25% de la cantidad adeudada a
Wintershall, un 15,625% de la cantidad adeudada a Methanex y un 9,375% de la
cantidad adeudada a Geopark -por el porcentaje de derechos a ser cedido al IFC-
1, totalizando el restante 50% de la cantidad total adeudada, equivalentes en su
Conjunto al 40% de participacién en los derechos del CEOP.

Dos) En caso que IPR y/o Manas no restituyan a Wintershall, Methanex ya
Geopark -por el porcentaje de derechos a ser cedido al IFC-,la cantidad total
adeudada dentro del plazo referido en el ntimero anterior, IPR Chile LLC y MKD
Holdings Inc, en su calidad de Gnicos socios de IPR, y Manas Managment
Services Ltd. y Manas Petroleum Corporation, en su calidad de Unicos socios de
Manas, se obligan a ceder y transferir la totalidad de los derechos sociales que
tienen en IPR Chile Tranquilo Limitada y en Manas Energia Chile Limitada,
respectivamente, a las sociedades Wintershall, Methanex y Geopark -por el
porcentaje de derechos a ser cedido al IFC , en las siguientes proporciones: a)
IPR Chile LLC y MKD Holdings Inc: un 50% de los derechos sociales a
Wintershall, un 31,25% de los derechos sociales a Methanex y un 18,75% de los
derechos sociales a Geopark; y, b) Manas Managment Services Ltd. y Manas
Petroleum Corporation: un 50% de los derechos sociales a Wintershall, un 31,25%
de los derechos sociales a Methanex y un 18,75% de los derechos sociales a
Geopark Con el objeto de asegurar el cumplimiento de esta cesion de derechos,
las partes comparecientes que correspondan, y los respectivos socios de IPR y
Manas, suscriben en este acto, por instrumentos separados, ante e! mismo Notario
autorizante, escrituras publicas "de cesion de derechos sociales y modificacion de
sociedad IPR" y “de cesién de derechos sociales y modificacién de sociedad
Manas", sujeto a la condicién suspensiva consistente en que IPR y Manas no
cumplan con la obligacién de restitucién de la cantidad total adeudada asumida en
el ndmero uno de la presente clausula. Por consiguiente, luego de transcurrido el
plazo de diez dias sin que IPR y/o Manas hayan restituido la cantidad total
adeudada, se entendera ipso facto cumplida la condicién y perfeccionado los
contratos de cesién y modificacién de sociedad.

Tres) La obligacién que asumen IPR y Manas referidas en los ntimeros Uno y Dos
de la presente clausula tendra el caracter de indivisible. Por consiguiente, la
obligaci6n de restituir contemplada en el numero uno anterior cumplida por parte
de uno sdlo de los deudores, no se entendera cumplida si el otro deudor no
restituye o reintegra lo debido.

SEXTO: VARIOS.

Uno) Toda referencia al Ministerio de Mineria que se efecttia en el presente
instrumento se entendera también realizada al Ministerio de Energia, si
correspondiere como consecuencia de la reciente creacién legal del Ministerio de

Mr,

2a 2

AVY A

(

Energia por la Ley N° 20.402, publicada en el Diario Oficial el tres de diciembre: de
dos mil nueve. \

wN
Dos) Por la expresién “dias” se entendera dias corridos, de manera que ho’se~—=

suspenderan ni interrumpiran por ningtin motivo.

SEPTIMO: DOMICILIO. Para todos los efectos legales que fueren pertinentes las
partes fijan domicilio en la ciudad y comuna de Santiago.

OCTAVO: COMPARECENCIA DE LAS SOCIEDADES DUENAS DE IPR Y
MANAS.

Uno) Comparecen en este acto IPR CHILE, LLC, sociedad validamente
constituida y organizada bajo las leyes del Estado de Texas, Estados Unidos de
América, y MKD HOLDINGS, INC., sociedad validamente constituida y organizada
bajo las leyes del Estado de Texas, Estados Unidos de América, ambas
sociedades representadas segtin se acredita por acreditara por dofia Jimena
Bronfman Crenovich, chilena, soltera, abogado, cédula de identidad numero
4.709.492-5, todos domiciliados para estos efectos en Vitacura 2939, Piso 8,
comuna de Las Condes, Santiago, Regién Metropolitana, y expone: Que en la
representacién que inviste, declara: Uno.uno) Las sociedades IPR Chile LLC con
el noventa y nueve por ciento de los derechos sociales y MKD Holdings, Inc. con
el uno por ciento de los derechos sociales, son los Unicos y actuales socios de la
sociedad de responsabilidad limitada IPR Chile Tranquilo Limitada, en adelante
indistintamente “IPR”, sociedad constituida por escritura ptiblica de fecha
veinticuatro de marzo de dos mil ocho, otorgada en la Notaria Publica de
Santiago de don Rail Ivan Perry Pefaur, cuyo extracto se inscribié a fojas catorce
mil seiscientos sesenta y uno numero nueve mil novecientos treinta y cinco en el
Registro de Comercio del Conservador de Bienes de Santiago del afio dos mil
ocho y se publicé en el Diario Oficial de fecha siete de abril de dos mil ocho. La
referida sociedad no registra modificaciones a la fecha. Uno.dos) Que autoriza y
aprueba la celebracion del presente instrumento y todas y cada una de las
obligaciones de que da cuenta, en especial la obligacién estipulada en la
clausula quinta, y se compromete a celebrar todos los actos juridicos y
realizar las gestiones y actuaciones que correspondan, a fin de obtener el
integro y oportuno cumplimiento del presente acuerdo.

Dos) Comparecen en este acto MANAS MANAGEMENT SERVICES LTD.,
sociedad constituida y vigente de conformidad con las leyes de Commonwealth de
Bahamas, domiciliada en Fort Street cuatrocientos guién novecientos treinta y
uno, Victoria, British Columbia, Canada y MANAS PETROLEUM CORPORATION,
sociedad constituida y vigente de conformidad con las leyes del Estado de
Nevada, Estados Unidos de Norteamérica, domiciliada en Bahnhofstrasse nueve,
Baar, Suiza, ambas sociedades representadas, segtin se acreditara, por dofia
Jimena Bronfman Crenovich, ya individualizada, y expone: Que en la
fepresentacion que inviste, declara: Dos.uno) Las sociedades Manas
Management Services Ltd. con el noventa y nueve por ciento de los
derechos sociales y Manas Petroleum Corporation con el uno por ciento de
los derechos sociales, son los unicos y actuales socios de la sociedad
comercial de responsabilidad limitada Manas Energia Chile Limitada,
sociedad constituida por escritura publica de fecha siete de abril de dos mil
ocho, otorgada en la Notaria Publica de Santiago de don Eduardo Avello
Concha, cuyo extracto se inscribié a fojas dieciocho mil quinientas cuarenta
y uno numero doce mil quinientos cincuenta y siete en el Registro de
Comercio del Conservador de Bienes de Santiago del afio dos mil ocho y se
publico en el Diario Oficial de fecha veintiocho de abril de dos mil ocho. La
referida sociedad no registra modificaciones a la fecha y se encuentra

2 el A, :

INUTILIZADY

plenamente vigente. Dos.dos) Que autoriza y aprueba la caianralbh del-
presente instrumento y todas y cada una de las obligaciones de qui da
cuenta, en especial la obligacion estipulada en la clausula quinta, y Se--
compromete a celebrar todos los actos juridicos y realizar las gestiones y
actuaciones que correspondan, a fin de obtener el integro y oportuno
cumplimiento del presente acuerdo.

NOVENO: FACULTAD DEL PORTADOR. Se faculta al portador de copia
autorizada de la presente es fa o de un extracto autorizado de ella para
requerir y firmar todas las inscripciones, subinscripciones, anotaciones y
publicaciones que sean procedentes.

DECIMO: E! presente documento se firma en siete ejemplares, quedando uno en
poder de cada parte.

DECIMO PRIMERO: PERSONERIAS.

La personeria de don Andrés Aylwin Chiorrini para representar a GEOPARK
MAGALLANES LIMITADA, consta en escritura publica de constitucién social
otorgada en la Notaria Publica de Santiago de dofia Antonieta Mendoza Escalas
con fecha cinco de agosto de dos mil ocho.

La personeria de don Rafael Rencoret Portales para representar a PLUSPETROL
CHILE S.A., consta de la escritura pUblica otorgada en la Notaria Publica de
Santiago de don Ratil Undurraga Laso con fecha 27 de enero de 2010.

La personeria de dofia Jimena Bronfman Crenovich para representar a IPR CHILE
TRANQUILO LIMITADA, IPR CHILE, LLC y MKD HOLDINGS, INC, consta de
los respectivos poderes otorgados en el Estado de Texas, de los Estados Unidos
de América, con fecha 21 de enero del afio 2010

La personeria de dofia Jimena Bronfman Crenovich para representar a MANAS
ENERGIA CHILE LIMITADA consta de poder otorgado en Zurich, Suiza, con
fecha 28 de enero de 2010.

La personeria de dofia Jimena Bronfman Crenovich para representar a MANAS
MANAGEMENT SERVICES LTD. y MANAS PETROLEUM CORPORATION,
consta de los respectivos poderes otorgados en Zurich, Suiza, con fecha 25 de
enero de 2010.
Jorg

La personeria de don Heiko Hans{Joerg)Meyer y dofia Brenda Inés Anthony para
representar a WINTERSHALL CHILE LIMITADA, consta de la escritura ptiblica
suscrita en la Notaria Publica de Santiago de dona Antonieta Mendoza Escalas
con fecha nueve de septiembre de dos mil ocho.

La personeria de los sefiores Francisco Ajenjo Isasi y_Juan Enrique Gonzalez
Sierra para representar a Ml EX 'GHILE S.A., consta de la escritura publica
otorgada en la Notaria Publicg antiago de dofia Maria Gloria Acharan Toledo

con fecha 14 de Agosto de Ent reparéntesis: "Joerg": NO VALE. Entrelf-
neas :"'Jorg'': VALE. DOY at

INUTILIZADO

vA

an om

pp.PLUSPETROL pee S.A:

ana ee A

eria Bronfman Crenovich
RANQUILO LIMITADA, IPR CHILE, LLC
IKD HOLDINGS, INC

imena Bronfman Crenovich

pp.| JAS ENERGIA CHILE LIMITADA
pp.MANAS MANAGEMENT SERVICES LTD.
pp.MANAS PETROLEUM CORPORATION

Dele, hi

Heiko Hans{Joerg)Me f Bren

pp.WINTER: i ee LIMITAD:
h WA,

Francisco Ajenjo Is hy Juan Enrique
pp.METHANEX CHILE SA.,

Aly

AUTORIZO LAS FIRMAS DEL ANVERSO DE: Don ANDRES EDUARDO ALYWIN CHIORRINI C.id. N°
7.347 244-K, en representacion de GEOPARK MAGALLANES LIMITADA, RUT: 76.031.342-4; don
RAFAEL PABLO RENCORET PORTALES C.id. N° 15.313,075-2, en representacién de PLUSPETROL
CHILE S.A. RUT: 76.041.566-9; dofia JIMENA ELIANA BRONFMAN CRENOVICH. C id N° 4.709.492-5,
en representacién de: IPR CHILE TRANQUILO LIMITADA, Rut N° 76.015.333-8, IPR CHILE, LLC;
MKD HOLDING, INC; MANAS ENERGIA CHILE LIMITADA, RUT en tramite,; MANAS
MANAGEMENT SERVICES LTD y MANAS PETROLEUM CORPORATION; don HEIKO HANS-JORG
MEYER. Pasaporte de ta Republica Federal de Alemania N° C4CKG{LJT, y dofia BRENDA INES
ANTHONY Pasaporte de la Republica Argentina N° 24563375N, ambos en Representacién de
WINTERSHALL CHILE LIMITADA. RUT: 76.034.278-5; y don FRANCISCO JOSE AJENJO ISASI, C. id
N° 5.295.001-5 y don JUAN ENRIQUE GONZALEZ SIERRA C. id N° 5.059.414-9, ambos en
representacion de METHANEX CHILE S.A. RUT 76.030.472-7. Santiago, 29 de Enero de 2010.-

ENGLISH TRANSLATION
FRAMEWORK AGREEMENT

TRANS

R OF RIGHTS

AND OTHERS

SPECIAL OPERATION AGREEMEN

FOR
HYDROCARBON EXPLORATION AND EXPLOITATION
—TRANQUILO BLOCK
GEOPARK MAGALLANES LIMITADA.

AND OTHERS
POS SSS SSO HOSS SSS OOOO OOS

In Santiago, Republic of Chile, the following agreement was reached on the 29 January 2010 between the following companies:

GEOPARK MAGALLANES LIMITADA, a company whose line of busine: hydrocarbon exploration and exploitation, Taxpayer’s number 76,031,342-4 (seventy-six
million thirty-one thousand three hundred forty-two hyphen four), duly represented as accredited by Mr. Andrés Eduardo Aylwin Chiorrini, Chilean, lawyer, national identity
card number seven million three hundred forty-seven thousand two hundred forty-four hyphen K), both with addresses for these purposes at Avenida Isidora Goyenechea
number three thousand one hundred sixty-two, office eight hundred one, Las Condes municipality, Santiago, Chile, hereinafter referred to indistinctly as “Geopark”;

PLUSPETROL CHILE S.A., company whose line of busin«
Rencoret Portales, Chilean, single, lawyer, identity card number 15.313.075 -2, all with addresses at Aveni
Santiago, Metropolitan Region, hereinafter referred to indistinctly as “Pluspetrol”;

s is hydrocarbon exploration and exploitation, Taxpayer’s number 76,041.566 -9, represented by Mr. Rafael
la Andrés Bello N. 2711, 16" floor, municipality of Las Condes,

IPR CHILE TRANQUILO LIMITADA, a company whose line of business is hydrocarbon exploration and exploitation, Taxpayer's number 76,015,333-8, represented, as
accredited, by Ms. Jimena Bronfman Crenovieh, Chilean, single, lawyer, identity card number 4,709,492-5, all with address for these purposes at Vitacura 2939, 8" Floor, Las
Condes municipality, Santiago, Metropolitan Region, hereinafter referred to indistinctly as “IPR”;

MANAS ENERGIA CHILE LIMITADA, a company whose line of business is hydrocarbon exploration and exploitation, Taxpayer’s number still to be settled, represented,
as accredited, by Ms. Jimena Bronfman Crenovich, Chilean, single, lawyer, identity card number 4,709,492-5, all with address for these purposes at Miraflores 178, 12" Floor,
Santiago municipality, Santiago, Metropolitan Region, hereinafter referred to indistinctly as “Manas”;

1
WINTERSHALL CHILE LIMITADA, a company whose line of business is hydrocarbon exploration, exploitation, transport, marketing and sale, Taxpayer’s number
76,064,278-5 (seventy-six million thirty-four thousand two hundred seventy-eight hyphen five), duly represented as accredited by Mr. Heiko Hans-Jorg Meyer, German,
married, engineer, passport of the Federal Republic of German number C4CKGILJT and Ms Brenda Inés Anthony, Argentine, single, lawyer, passport of Argentina number
twenty-four million five hundred and sixty-three thousand three hundred and seventy-five N, all with addresses at Avendia Isidora Goyeneche, municipality of Las Condes,
Santiago, Metropolitan Region, hereinafter referred to indistinctly as “Wintershall”;

METHANEX CHILE S.A., a company incorporated according to the laws of Chile and whose line of business is the manufacturing, production, marketing and distribution of
basic chemical substances, Taxpayer's number 76,030,472-7 (seventy-six million thirty thousand four hundred seventy-two hyphen seven), represented, as will be accredited,
by Mr. Francisco Ajenjo Isasi, Chilean, married, industrial civil engineer, identity number 5,295,001-5, and Mr. Juan Enrique Gonzalez Sierra, Chilean, married, commercial
engineer, identity card number 5,059,414-9, all with address for these purposes at Avenida Apoquindo 3200 (three thousand two hundred), fifth floor, Las Condes municipality,
Santiago, hereinafter referred to indistinctly as “Methanex”;

FIRST: BACKGROUND

1) That Pluspetrol, Geopark, IPR and Manas are the current participants of the Special Operation Agreement for Hydrocarbon Deposit Exploration and Exploitation, Tranquilo
Block, XII Region of Magallanes and Chilean Antarctic, executed with the Chilean State, hereinafter referred to as the “CEOP”, with the following participation percentages:
20% for IPR, 20% for Manas, 30% for Pluspetrol and 30% for Geopark. With respect to the CEOP, the Contracting Participants place on the record the following: 1.1) That by
means of the public instrument executed in presence of the Public Notary of Santiago, Mr. Rail Ivan Perry Pefaur, dated the twenty-ninth of April of two thousand eight, the
Chilean State, as one party, and, as the other party, the Contractor, formed by the participants IPR and MANAS, with 50% participation each, executed the CEOP. 1.2) That by
means of the public instrument executed in presence of the Public Notary of Santiago, Mrs. Antonieta Mendoza Escalas, dated the nineteenth of January of two thousand nine,
IPR and Manas transferred part of their rights in the CEOP to Geopark and to Pluspetrol, with the Contractor Participants then being IPR, Manas, Geopark and Pluspetrol, each
one with the following participation percentages: 30% for Geopark, 30% for Pluspetrol, 20% for IPR and 20% for Manas. 1.3) That the Contractor Participants designated
Geopark as Operator of the CEOP, with authority and exclusive right to carry out the oil operations within the area of the CEOP.

2) That it is the intention of the appearing parties to modify the participation in the CEOP for the purpose of incorporating Wintershall, Methanex and IFC to it, with IPR and
Manas transferring all their rights, interests and obligations in the CEOP, as well as to regulate their relations and financing contributions while the approval of the public
authority referred to in the following paragraph is pending,
3) That even if the IFC party does not appear in the present Framework Agreement, it is the intention and the interest of the appearing parties that IFC be incorporated as
participating in the CEOP by which motive Geopark, with the approval of the other appearing parties, assumes the obligation to cede and transfer to it, under the terms and
conditions established in this Framework Agreement, 12.5% of the rights in the CEOP. Thus IFC’s willingness to be incorporated in the CEOP is established as IFC accepts the
request for approval as referred to in the above clause 2.

4) That in compliance with the provisions of article 14.1 of the CEOP, prior written approval of the Mi
interests and obligations in the CEOP by a Contractor Participant.

ing Ministry is required for the transfer of all or part of the rights,

5) That the terms used in this Agreement and that are not expressly defined, will have the meaning that is given them in the CEOP.

SECOND: PURPOSE

In order to achieve the proposal expressed in the preceding clause, the appearing parties have made the following agreements

1) That, once the provisions of clauses 3.1 and 3.3 of this instrument are fulfilled, the new participation percentages of the CEOP will be the following: 25% for Pluspetrol, 25%
for Geopark, 25% for Wintershall, 12.5% for Methanex and 12.5% for IFC. As a consequence of the above, IPR and Manas will transfer all their rights, interests and obligations
to the CEOP.

2) For the purpose of achieving these new participations and for IPR and Manas to leave off being Contractor Participants in the CEOP, the appearing parties are obliged to
present to the Mining Ministry the request for approval of the transfer of rights, interests and obligations in the CEOP and to formalize the corresponding transfer agreements
once the Mining Ministry grants its approval.

3) While the approval by the Mining Ministry is pending, considering the contents of number 2 of the first clause, the appearing parties agree to assume in the form considered
in the fourth clause the disbursements necessary for the financing of the oil operations necessary to comply with the provisions of the CEOP.

4) To regulate the effects that a possible refusal by the Mining Ministry to approve the transfer of rights by IPR and Manas will have

THIRD: NEW PARTICIPATION PERCENTAGES IN THE CEOP

1) In order to achieve the participations indicated in number one of the second clause, Pluspetrol, Geopark, IPR and Manas are required to assign and transfer all or part of their
s rights, interests
s participation in the aforementioned CEOP. (ii) Geopark will transfer 5% of its rights, interests and obligations in the CEOP to IFC,
thus reducing to 25% its participation in the aforementioned CEOP. (iii) Manas will transfer 12.5% of its rights, interests and obligations in the CEOP to Methanex and 7.5% of
its rights, interests and obligations in the CEOP to IFC, which results in the transfer of all its rights, no longer being a Contractor Participant of the CEOP. (iv) IPR will transfer
all of its rights, interests and obligations in the CEOP to Wintershall, which correspond to 20%, as a consequence of which it will not longer be a Contractor Participant of the
CEOP.

2) As a result of the aforementioned transfers, the companies Pluspetrol with 25%, Geopark with 25% - after having ceded a 12.5% stake to IFC -, Wintershall with 25%,
Methanex with 12.5% and IFC with 12.5% - ceded by Geopark - will remain as Contractor Participants of the CEOP.

3) The corresponding transfers of rights, interests and obligations in the CEOP to will be carried out as soon as the Mining Ministry grants the approval to these transfers, in
accordance with the provisions of number 2 of the fourth clause,

4) In this act, through separate instruments, the appearing parties sign the letter addressed to the Mining Ministry requesting approval of the transfer of rights, interests and
obligations in the “Special Operation Agreement for the Hydrocarbon Deposit Exploration and Exploitation of the Tranquilo Block, Region XII”, referring to the new
participations in the CEOP, entrusting Geopark with its presentation and processing before the public authority.

5) The companies Wintershall, Methanex and IF
participations that they take as contractors of the CEOP, ratify and are bound to ratify in the public instruments of transfer of right
with authority and exclusive right to carry out the oil operations in the CEOP area,

as regards Future Contractor Participants in the CEOP, and the companies Pluspetrol and Geopark by virtue of the new
with Geopack as Operator of the CEOP,

FOURTH: OBLIGATIONS OF THE APPEARING PARTIES.

The appearing parties undertake the following obligations:

1) Obligation to agree to the financing of the oil operations while the approval by the Mining Ministry is pending, hereinafter “Disbursements during the intermediate
stage”.

1.1) From the date of the signing of this agreement, during the entire time that the approval by the Mining Ministry is pending regarding the request for transfer of rights, and
until the date in which the corresponding public instruments and acceptance of the rights are signed —the “Intermediate Stage”- Pluspetrol, Geopark ~ for itself and for the
percentage of the rights to be ceded to IFC -, Wintershall, Methanex and IFC agree and promise to agree monthly on the financing of all the expenses and investments generated
by the oil operations of the CEOP, which cannot exceed the sum of US$15,000,000 (fifteen million dollars of the United States of America) for a period of five months counting
from the date of this agreement. The percentage of the contribution of each of the aforementioned companies during the Intermediate Stage will be the following: i) Pluspetrol,
30%; ii) Geopark, 37.5% — for itself and for the percentage of the rights to be ceded to IFC -; iii) Wintershall, 20%; and iv) Methanex, 12.5%

1.2) Considering that all the financing of the oil operations will be carried out with contributions from the companies Pluspetrol, Geopark ~ for itself and for the percentage of
the rights to be ceded to IFC -, Wintershall, Methanex, and IFC, excluding IPR and Manas from them, and that the financial contribution that corresponds to these last two
companies according to the CEOP is 20% for each one, that is, 40% of the total financing, in their character of current participants of the CEOP, which will be
Wintershall, Methanex and Geopark — for itself and for the percentage of the rights to be ceded to IFC - in the Intermediate Stage, IPR and Manas agree to
obligations that are set forth in the following clause, in order to respond for the return of 20% that corresponds to each one in the contributions, in the event that the Mining
Ministry does not approve the transfer.

1.3) For the purpose of materializing the contributions, Pluspetrol, Geopark — for itself and for the percentage of the rights to be ceded to IFC -, Wintershall, Methanex, and IFC
agree to make available and to transfer the funds and financial resources in the percentages referred to in number 1.1 of this clause, to the joint bank account of the Tranquilo
Block whose owner is Geopark as operator of the CEOP. For these purposes, Geopark will send to each of the contributors a reque: call”- with
instructions on the amount to be transferred by each one, the currency of the contribution, the due date of the transfer, the bank account information and any other background
information necessary to be able to place the required funds at the disposal of the operator in a timely manner. The cash call with the instructions must be done in writing or
through electronic means and set to Wintershall, Pluspetrol, Methanex and Geopark — for itself and for the percentage of the rights to be ceded to IFC -, at least 15 days in
advance of the disbursement. All the amounts of funds must be exempt from bank costs and commissions.

1.4) In case of non-compliance by any of the Parties of its commitments to make the contributions during the Intermediate Stage stipulated in the Fourth Clause 1.1, the non-
complying party will only have the right to receive, while the situation of non-compliance persists, the proportional part of the participation by which it has effectively paid and,
in addition, the owed sums will accrue interest equal to the LIBOR plus 3% calculated at six months. The complying parties will have the option but not the obligation to agree
with financing the non-complying party and, in case that one or more parties through common accord makes use of this option, these parties will accrue ownership of the
corresponding right from the non-complying party.

2) Obligation to transfer the rights in the CEOP after the approval by the Mining Ministry

2.1) The appearing parties are required to sign the public instrument(s) of transfer of rights, interests and obligations in the CEOP, and to carry out all the acts and to perform all
the procedures necessary for and conducive to formalizing the new participations in the CEOP, under the terms set forth in the third clause. The corresponding transfer of rights,
interests and obligations in the CEOP will be carried out as soon as the Mining Ministry gives its written approval to such assignments, and after acceptance by the assignees of
the obligations included in the CEOP, all according to article fourteen thereof.

2.2) The parties recognize the existence of costs prior to the signing of thi
calls” 1 to 3- for the total sum of US$2,922,222, called “Past Costs”, which were made in participa
of these Past Costs is detailed in Annex I of this agreement, which forms part of this instrument.

agreement, which correspond to disbursements 1 to 3 — Request for Provision of Funds or “Cash-
other than those agreed in the third clause number 2. The composition

2.3) As a consequence of the fact that the contributions to make during the Intermediate Stage under the mechanism established in number one of this clause, as well as those
contributions made corresponding to the “Past Costs”, will have been made with participation percentages other than those agreed in clause three of this agreement, the parties
agree on the following compensation formula for the corresponding participation transfers: the price of the compensation will be equal to the contributions effectively made
during the Intermediate Period plus Past Costs (detailed in Annex 1) effectively made minus the contributions resulting from applying the new participation percentages to the
amounts of the Intermediate Stage, less the amounts resulting from applying the new participation percentages to Past Costs. The result that this formula presents will be the
global price of the transfer of rights of the CEOP.

2.4) Due to the fact that the disbursements during the Intermediate Stage are not determinable on the date of signing this agreement, it is agreed that the Operator will make the
final calculation of the amount to compensate for the disbursements of the financing mechanisms during the Intermediate Stage, and also for the Past Costs of Annex I. This,
final calculation or settlement will be done once the authorization for the transfer of rights, interests and obligations in the CEOP is granted by the Mining Ministry and the
corresponding signing of the public instruments has been performed. The compensation amount must be deposited in the bank accounts that are indicated by each of the parties
for this purpose within ten calendar days of sending the final liquidation. This calculation must be certified by PricewaterhouseCoopers, with the parties having a period of five
days counting from the notification of this certification to make any observations. Having transpired that period, and if there are no observations, the parties must make the
deposit in the bank accounts indicated by each party. Without prejudice of the above, it is hereby recorded that the expenses to be paid by the Operator during the Intermediate
Stage and those that correspond to Past Costs cannot be significantly separated from the costs and expenses reported by the operator in the Annual Budgets and Work Schedules
presented to the parties which form part of this instrument as Annex II

3) The companies Geopark ~ for itself and for the percentage of the rights to be ceded to IFC -, Pluspetrol, Methanex and Wintershall are required, within the period of sixty
days counting from the approval by the Mining Ministry of the request for the transfer of rights, interests and obligations of the CEOP, to sign a Joint Operation Agreement for
the CEOP Tranquilo Block -called “JOA”- taking as its base the JOA of the Otway Block.

FIFTH: EFFECTS OF THE REFUSAL OR DENIAL BY THE MINING MINISTRY IN APPROVING THE TRANSFER OF RIGHTS OF THE CEOP

Considering the commitments of pecuniary contributions assumed by Wintershall, Methanex and IFC, even before being owners of the rights
CEOP, in which IRP and Manas are not included, and in view of the possibility of refusal or negative decision by the Mining Ministry to the request for approval of transfer of
rights, IPR and Manas, as well as IPR Chile LLC and MKD Holdings Inc., in their capacity as sole shareholders of IPR, and Manas Management Services Ltd. and Manas
Petroleum Corporation, in their capacity as sole shareholders of Manas, declare and agree that, in case of the refusal or denial by the Mining Ministry to grant the referred
authorization, the following effects will be produced, assuming the obligations that are indicated:

1) The funds or financial resources that are contributed by Wintershall, Methanex and Geopark ~ for itself and for the percentage of the rights to be ceded to IFC - for carrying
out the CEOP oil operations based on this agreement, from the date of this instrument and until the negative decision of the Mining Ministry, hereinafter called “the total
amount owed”, are required to be retumed. The return or refund of the funds must be done within the period of ten days counting from the notification of the rejection by the
Mining Ministry of the request for approval of the transfer of rights. In order to comply with this obligation, both IPR and Manas are required to pay the total amount due to
Wintershall, Methanex and Geopark — for itself and for the percentage of the rights to be ceded to IFC - in the following proportion: a) IPR: 25% of the amount owed to
Wintershall, 15.625% of the amount owed to Methanex and 9.375% of the amount owed to Geopark ~ for itself and for the percentage of the rights to be ceded to IFC -,
totalling in this way 50% of the amount owed; and, b) Manas: 25% of the amount owed to Wintershall, 15.625% of the amount owed to Methanex and 9.375% of the amount
owed to Geopark ~ for itself and for the percentage of the rights to be ceded to IFC -, totalling the remaining 50% of the amount owed, equivalent overall to 40% of the
participation in the rights of the CEOP.

2) In case that IPR and/or Manas do not return to Wintershall, Methanex and Geopark ~ for itself and for the percentage of the rights to be ceded to IFC - the total amount owed
within the period indicated in the previous paragraph, IPR Chile LLC and MKD Holdings Inc., in their capacity of sole shareholders of IPR, and Manas Management Services
Lid., and Manas Petroleum Corporation, in their capacity as sole shareholders of Manas, are required to assign and transfer the total amount of the corporate rights that they
have in IPR Chile Tranguilo Limitada and in Manas Energia Chile Limitada, respectively, to the companies Wintershall, Methanex and Geopark — for itself and for the
percentage of the rights to be ceded to IFC -, in the following proportions: a) IPR Chile LLC and MKD Holdings Inc.: 50% of the corporate rights to Wintershall, 31.25% of the
corporate rights to Methanex and 18.75% of the corporate rights to Geopark; and, b) 50% of the corporate rights to Wintershall, 25% of the corporate rights to Methanex and
31.25% of the corporate rights to Methanex and 18.75 of the corporate rights to Geopark. In order to ensure compliance with this transfer of rights, the appearing parties that are
implicated and the respective shareholders of IPR and Manas sign in this act, in separate instruments, in presence of the same authorizing Notary, public instruments “of transfer
of corporate rights and modification of the company IPR” and “of transfer of corporate rights and modification of the company Manas”, subject to the condition precedent
consisting of IPR and Manas not complying with the requirement to return the total amount owed that was assumed in number one of this clause. Consequently, after the period
of ten days has transpired without IPR and/or Manas having returned that total amount owed, the condition precedent will be understood ipso facto as met and the agreements of
transfer and modification of the company will be effective

3) The obligations that IPR and Manas assume in reference to numbers One and Two of this clause will have an indivisible nature. Consequently, the obligation to return
considered in number one above fulfilled by only one of the debtors will not be considered as fulfilled if the other debtor does not return or refund what is owed.

SIXTH:

ISCELLANEOUS

1) Any reference to the Mining Ministry that is made in this document is understood as also referring to the Energy Ministry, if applicable, as a consequence of the recent legal
creation of the Energy Ministry by Law No. 20,402, published in the Official Journal on three December two thousand nine.

2) The term “days” refers to calendar days, so that they will not be suspended or interrupted for any reason,

7
VENTH: ADDRESS. For all the legal purposes that may be pertinent, the parties

set their address in the city and municipality of Santiago

i

APPE,

RANCE OF T!

OMPAN.

OWNE

S OF IPR AND MAN.

1) In this Framework Agreement appears IPR CHILE, LLC, a company validly incorporated and organized under the laws of the State of Texas, United States of America, and
MKD HOLDINGS, INC., a company validly incorporated and organized under the laws of the State of Texas, United States of America, appear in this act. Both companies are
represented as accredited by Ms. Jimena Bronfman Crenovich, Chilean, single, lawyer, identity card number 4,709,492-5, all with addresses for these purposes in Vitacura
2939, 8th Floor, Las Condes municipality, Santiago, Metropolitan Region, and she states: that in the representation that she holds, she declares: 1.1) The companies IPR Chile
LLC owner of 99% of the corporate rights and MKD Holdings, Inc. owner of 1% of the corporate rights, are the sole and current shareholders of the company of limited liability
IPR Chile Tranquilo Limitada, hereinafter indistinctly “IPR”, a company incorporated under the public deed dated twenty-fourth March of two thousand eight, executed in the
Public Notary’s Office of Santiago of Mr. Rail Ivan Perry Pefaur, whose extract is registered on folios 14,661 (fourteen thousand six hundred sixty-one) number 9,935 (nine
thousand nine hundred thirty-five) in the Commercial Registry of the Property Registry of Santiago of the year two thousand eight and it was published in the Official Journal
dated seventh April two thousand eight. The aforementioned company has not registered modifications to date. 1.2) That it authorizes and approves the execution of this
instrument and each and every one of the obligations of which it is aware, especially the obligation stipulated in the fifth clause, and it promises to execute the legal acts and
carry out the procedures and actions that may correspond, in order to obtain the return and timely compliance of this agreement.

2) In this Framework Agreement appears MANAS MANAGEMENT SERVICES LTD., a company incorporated and in force according to the laws of the Commonwealth of
the Bahamas, with address on Fort Street 400-31 (four hundred hyphen thirty-one), Victoria, British Columbia, Canada and MANAS PETROLEUM CORPORATION, a
company incorporated and in force according to the laws of the State of Nevada, United States of America, with address in Bahnhofstrasse 9, Baar, Switzerland appear in this,
act. Both companies are represented, as will be accredited, by Ms. Jimena Bronfman Crenovich, specified above, and she states: That in the representation that she holds
declares: 2.1) The companies Manas Management Services Ltd., owner of 99% of the corporate rights and Manas Petroleum Corporation, owner 1% of the corporate rights, are
the sole and current shareholders of the commercial company of limited liability Manas Energia Chile Limitada, company incorporated through public deed on the date of
seventh April two thousand eight, executed in the Public Notary’s Office of Santiago of Mr. Eduardo Avello Concha, whose extract is registered in the folios 18,541 (eighteen
thousand five hundred forty-one) number 12,557 (twelve thousand five hundred fifty-seven) in the Commercial Register of the Property Registry of Santiago of the year two
thousand eight and it was published in the Official Journal dated twenty-eighth April two thousand eight. The aforementioned company has not registered modifications to date
and it is fully valid, 2.2) That it authorizes and approves the execution of this instrument and each and every one of the obligations of which pecially the obligation
stipulated in the fifth clause, and it promises to execute the legal acts and carry out the procedures and actions that may correspond, in order to obtain the return and timely
compliance of this agreement.

NINTH: BEARER’S AUTHORIZATION. The bearer of an authorized copy of this instrument or of an authorized extract of it is hereby given authority to request and to sign
all the registrations, supplemental registrations, annotations and publications that may be appropriate

NTH: This Agreement is signed in seven copies, one copy to remain with each of the parties hereto,

ELEVENTH: DESIGNATED REPRESENATIVE:

Mr. Andrés Aylwin Chiorrini is designated to represent GEOPARK MAGALLANES LIMITADA, as recorded in the articles of incorporation in the Public Notary’s Office of
Santiago of Mrs. Antonieta Mendoza Escalas dated fifth August two thousand eight.
Mr. Rafael Rencoret Portales is designated to represent PLUSPETROL CHILE S.A., as recorded in the public deed executed in the Public Notary’s Office of Santiago of Mr.

Raill Undurrage Laso dated 27 January 2010

Ms. Jimena Bronfman Crenovich is designated to represent IPR CHILE TRANQUILO LIMITADA, IPR CHILE, LLC and MKD HOLDINGS, INC, as recorded in the
respective public deeds executed in the State of Texas, United States of America dated 21 January 2010.

designated to represent MANAS ENERGIA CHILE LIMITADA, MANAS MANAGEM|!
recorded in the public deed executed in the city of Zurich, Switzerland dated 28 January 2010,

Ms. Jimena Bronfman Crenovich . SERVICES LTD. and MANAS

PETROLEUM CORPORATION,

Mr Heiko Hans-Joerg Meyer and Mrs. Brenda Inés Anthony are des
Public Notary’s Office of Santiago of Mrs. Antonieta Mendoza E:

gnated to represent WINTERSHALL CHILE LIMITADA, as recorded in the public deed recorded in the
dated third September two thousand eight.

Messrs, Francisco Ajenjo Isasi and Juan Enrique Gonzdlez Sierra are designated to represent METHANEX CHILE S.A., as recorded in the public deed executed in the Public
Notary’s Office of Santiago of Maria Gloria Achardn Toledo dated 14 August 2008
Remark between the lines: “Joerg” is NOT VALID. Between the lines: “Jorg” is VALID. THIS | HEREWITH CONFIRM.

(stamp and signature:)

Andrés Aylwin Chiorrini
p-pa. GEOPARK MAGALLANES LIMITADA

(signature:)

Rafael Rencoret Portales
p.pa. PLUSPETROL CHILE S.A.

9
(signature:)

Jimena Bronfman Crenovich
p.pa. IPR CHILE TRANQUILO LIMITADA, IPR CHILE , LLC
p.pa. MKD HOLDINGS, INC.

(signature:)

Jimena Bronfman Crenovich
p-pa. MANAS ENERGIA CHILE LIMITADA,
p-pa. MANAS MANAGEMENT SERVICES LTD.
p-pa. MANAS PETROLEUM CORPORATION

(signatures:)

Heiko Hans-Jorg Meyer Brenda Inés Anthony
p.pa. WINTERSHALL CHILE LIMITADA

(signatures:)

Francisco Ajanjo Is
p.pa. M

si Juan Enrique Gonzéilez Sierra
THANEX CHILE S.A.

1 HEREWITH CONFIRM THE SIGNATURES APPOSED ABOVE OF: Mr ANDRES EDUARDO ALYWIN CHIORRINI, identity card no, 7.347.244 -K, representing
GEOPARK MAGALLANES LIMITADA, company register 76.03 1.342 -4; Mr RAFALE PABLO RENCORET PORTALES, identity card no. 15.313.075 -2, representing
PLUSPETROL CHILE S.A., company register 76.041.566 -9; Ms JIMENA ELIANA BRONFMAN CRENOVICH, identity card no. 4.709.492 -5, representing IPR CHILE
RANQUILO LIMITADA, company register 76.015.333 -8, IPR CHILE, LLC, MKD HOLDING, INC; MANAS ENERGIA CHILE LIMITADA, company number to
be issued, MANAS MANAGEMENT SERVICES LTD and MANAS PETROLEUM CORPORATION; Mr HEIKO HANS-JORG MEYER, passport of the Federal
Republic of Germany no. C4CKGILJT, and Mr BRENDA INES ANTHONY, passport of Argentine no. 24563375N, both representing WINTERSHALL CHILE
LIMITADA, company register 76.034.278 -5; and Mr FRANCISCO JOSE AJENJO ISASI, identity card no. 5.295.001 -5 and Mr JUAN ENRIQUE GONZALEZ SIERRA,
identity card no. 5.059.414 -9, both representing METHANEX CHILE S.A., company register 76.030.472 -7. Santiago, 29 January 2010.

(stamp of Gonzalo Mendoza Guiiiez, Acting Notary
of the 16" Public Notary’s Office of Santiago)

10
